     Case 2:20-cv-00182-JCM-BNW Document 22
                                         21 Filed 04/27/20 Page 1 of 2



 1     JENNY L. FOLEY, Ph.D., ESQ.
       Nevada Bar No. 9017
 2     E-mail: jfoley@hkm.com
 3     MARTA D. KURSHUMOVA, ESQ.
       Nevada Bar No. 14728
 4     E-mail: mkurshumova@hkm.com
       DANA SNIEGOCKI, ESQ.
 5     Nevada Bar No. 11715
       E-mail: dsniegocki@hkm.com
 6
       HKM EMPLOYMENT ATTORNEYS LLP
 7     1785 East Sahara, Suite 300
       Las Vegas, Nevada 89104
 8     Tel: (702) 625-3893
       Fax: (702) 625-3893
 9     E-mail: lasvegas@hkm.com
       Attorneys for Plaintiff
10
11                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
12
        DOCTOR AARON BOMER, an Individual,
13
                                                       CASE NO.: 2:20-cv-00182-JCM-BNW
14                         Plaintiff,

15      vs.                                               STIPULATION AND ORDER
                                                       EXTENDING TIME TO RESPOND TO
16      STATE OF NEVADA-DIVISION OF                    DEFENDANTS’ MOTION TO DISMISS
17      PUBLIC AND BEHAVIORAL HEALTH                   AND SPECIAL MOTION TO DISMISS
        (SOUTHERN NEVADA ADULT
18      MENTAL HEALTH SERVICES), a                               (SECOND REQUEST)
        division of the State of Nevada, JOANNE
19      MALAY, an individual, JACKIE
        ARELLANO, an individual, JENNIFER
20
        SEXTON, an individual,
21
                           Defendants.
22
              The parties, by and through counsel of record, hereby stipulate and agree that Plaintiff
23
24     will be granted an extension until May 15, 2020 to file and serve a response to Defendants’

25     Motion to Dismiss [ECF 12] and Special Motion to Dismiss [ECF 13]. Both motions were filed

26     on March 20, 2020. Pursuant to a stipulation filed on April 1, 2020 [ECF 15, 17] the responses
27
       are due on April 24, 2020. Plaintiff recently obtained new counsel and additional time is
28
                                                Page 1 of 2
     Case 2:20-cv-00182-JCM-BNW Document 22
                                         21 Filed 04/27/20 Page 2 of 2



 1     necessary to respond to the Motions so that new counsel can review the file and draft the
 2     appropriate response.
 3
              This request for an extension is sought to accommodate Plaintiff’s counsel’s office and
 4
       staff, who are currently working remotely due to the COVID-19 pandemic and were recently
 5
       retained in this matter. Thus, this request is made in good faith and not for the purpose of delay.
 6
 7     Dated: April 27, 2020.

 8
 9        HKM EMPLOYMENT ATTORNEYS                               NEVADA OFFICE OF THE
          LLP                                                    ATTORNEY GENERAL
10
11
          By: /s/ Jenny L. Foley                                 By:/s/ Charity Felts
12
             JENNY L. FOLEY (Bar No. 9017)                       CHARITY FELTS (Bar No. 10581)
13           MARTA D. KURSHUMOVA (Bar                            5420 Kietzke Lane, Suite 202
             No. 14728)                                          Reno, NV 89511
14           1785 East Sahara, Suite 300                         Telephone:775-687-2141
             Las Vegas, Nevada 89104                             Fax: 775-688-1822
15           Telephone: (702) 625-3893
                                                                 Email: cfelts@ag.nv.gov
             Facsimile: (702) 625-3895
16           Email: jfoley@hkm.com
                   il   k h       @hk
17
18
19
20
21
22
                                                    ORDER
23
24     IT IS SO ORDERED:
25
        April 27, 2020
26     ____________________                                  __________________________
       DATE                                                  DISTRICT
                                                             UNITED   COURTDISTRICT
                                                                    STATES    JUDGE JUDGE
27
28
                                                  Page 2 of 2
